Citation Nr: 1752382	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for headaches, claimed as secondary to sleep apnea.

3.  Entitlement to service connection for high blood pressure, claimed as secondary to sleep apnea.

4.  Entitlement to service connection for a stroke, claimed as secondary to sleep apnea.

5.  Entitlement to service connection for sore throats, claimed as secondary to sleep apnea.

6.  Entitlement to service connection for a respiratory disorder, claimed as shortness of breath, claimed as secondary to sleep apnea.

7.  Entitlement to service connection for residuals of trauma to chest and breast plate, claimed as musculoskeletal condition and chronic pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In May 2015, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  

This matter was remanded by the Board in December 2015.  There has been substantial compliance with the Board's December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for headaches, sore throats, stroke, and a respiratory disorder, all claimed as secondary to sleep apnea are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The evidence demonstrates loud snoring, headaches, and sore throats began during service.

2.  The Veteran was diagnosed with sleep apnea, which has been related to service.

3.  The Veteran ran into a pole while playing baseball in service and service records show complaints of chest pain, diagnosed as musculoskeletal in nature.

4.  The Veteran's residuals of chest trauma are related to service.

5.  The Veteran's hypertension first manifested in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of chest trauma have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b).

Sleep Apnea

The Veteran and his spouse testified that the Veteran's sleep apnea symptoms began in service in 1987 and have continued.  They are competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Their described symptoms include loud snoring and waking up exhausted with headaches and sore throats.  The Veteran's service treatment records show various complaints including headaches and sore throat.  In a February 2017 statement a fellow serviceman who attested to the Veteran's loud snoring and inconsistent breathing in service.  

The Veteran also testified that he was not diagnosed as having sleep apnea until 2010.  Postservice medical records indeed show that he was diagnosed as having sleep apnea in 2010.

In light of the hearing testimony and lay statements regarding the Veteran's inservice sleep-related symptoms and his postservice diagnosis of sleep apnea, the issue in this case comes down to the nexus element.  That is, whether the evidence establishes a nexus between the Veteran's postservice sleep apnea and service.  

The evidence includes a February 2011 medical opinion that it is at least likely or more than likely that the Veteran's sleep apnea is related to his military service.  The examiner said that she based her opinion on the fact that the Veteran began having symptoms while on active duty.  She further noted that the sleep apnea may have gone undiagnosed or unrecognized given the Veteran's other respiratory issues at the time which likely delayed treatment.

There is also a March 2013 opinion that the Veteran's sleep apnea is more likely than not related to his military service.  The examiner reported that while not diagnosed while on active duty, the Veteran had experienced and sought treatment for symptoms directly known to be related to sleep apnea, including headaches, unrestful sleep, insomnia, fatigue, daytime somnolence, hypertension, and palpitations.  He said that sleep apnea was an underrecognized and underdiagnosed disease entity during the time period of the Veteran's active duty and that only in the last decade has awareness of this condition in the medical community become widespread.  He said that had it been a more "conscious unifying" diagnosis in the minds of medical practitioners during the Veteran's time on active duty, he was confident that this disease entity would have been identified and treated.  He stated that it would be "highly unlikely" for someone such as the Veteran to have all of the aforementioned symptoms and not have obstructive s1eep apnea.  He concluded that it was more likely than not that this condition developed while on active duty and was not recognized or properly diagnosed.

In September 2016, a VA examiner opined that the Veteran's obstructive sleep apnea was less likely as not incurred in or caused by service.  The examiner noted that the first available evidence of sleep apnea was in 2010 which was more than a decade after service.  He also reported that at the time of the diagnosis the Veteran's Body Mass Index (BMI) was noted to be high at 30 and that a high BMI is a well-known significant risk factor for development of obstructive sleep apnea.  He reviewed the March 2013 opinion relating the Veteran's sleep apnea to service, and concluded that there is no available objective medical evidence to support that obstructive sleep apnea was present during the Veteran's military service.  Notably, unlike the private opinions in February 2011 and March 2013, this examiner does not appear to have considered either the Veteran's or his spouse's and fellow serviceman's competent and credible lay statements of inservice and postservice symptoms.  Layno, 6 Vet. App. at 469.

The Board finds that the evidence at the very least is in equipoise regarding the question of whether there is a causal relationship between the Veteran's sleep apnea and service.  Thus, by resolving reasonable doubt in the Veteran's favor, a grant of service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Residuals of Trauma to the Chest and Breast Plate

The Veteran relates his chest pain to an injury in service when he ran into a fence pole during a softball game.  His service treatment records document the incident in April 1987, but show only complaints and treatment related to facial injuries, namely, two lacerations above the Veteran's right eyebrow requiring sutures, and a fractured right cheekbone.  

A medical history form that the Veteran completed in October 1987 includes reported symptoms of chest tightness/pain.  In October 1990, he completed an Asbestos Exposure Questionnaire wherein he reported that he had sustained a chest injury when he ran into a pole while playing softball.  Chest x-rays in January 1990 and August 1991 were negative.

Subsequent service treatment records in June 1993 show that the Veteran complained of upper sternum chest pressure since the day before.  He also reported "pulled muscle pain" in the upper sternum chest and some shortness of breath.  He was noted to have atypical chest pains that sounded more musculoskeletal.  He was diagnosed as having chest pressure, non cardiac.

In August 1997, the Veteran underwent cardiac testing for his complaints of chest pain and tightness.  The tests were negative for coronary artery disease.  An August 1997 Inpatient Treatment Record Cover Sheet notes that the Veteran had chest pain syndrome and arterioscleroritc heart disease ruled out.

A December 1999 VA examination noted the Veteran's report that he still had chest discomfort.

A medical record from Luke Air Force Base in October 2006 reflects the Veteran's complaint of recurrent chest pain.  

The Veteran testified that he thinks that he fractured his ribs in service when he hit the pole during the softball game.  He said that he complained of chest pain at the time, but that the attention went to his facial injuries.  He also said he was told that nothing could be done for the chest pain and that it would heal on its own.  He said that he continues to experience chest pain.  

The Veteran was diagnosed by a VA examiner in September 2016 as having chest wall pain consistent with musculoskeletal origin pain.   

In light of the Veteran's inservice injury in April 1987 and his inservice complaints of chest pain, as well as the postservice diagnosis of chest wall pain consistent with musculoskeletal origin pain, the issue comes down to the nexus element.  That is, whether the evidence establishes a nexus between the Veteran's postservice diagnosis of chest wall pain consistent with musculoskeletal origin pain and service.  In this regard, there is both positive and negative evidence on file.  

In a February 2011 military examiner found that it is at least as likely or more than likely that the Veteran's chronic chest pain is based on his military service.  She explained that the Veteran sustained blunt force trauma to his chest in a line of duty injury which resulted in multiple rib fractures directly along his left sternocostal margin, which is primarily cartilaginous tissue.  She said that because of the location of these fractures, it is particularly difficult for them to heal without the injured person experiencing some type of continual chronic discomfort from the simple act of breathing.  

In March 2013 examination, a physician opined that the Veteran's chronic chest wall pain is more likely than not related to his military service.  He explained that the focus of the Veteran's emergency department trauma in service when he hit the pole was his head injury to rule out any life threatening injury, and that his chest wall pain was not thoroughly investigated or treated at the time of injury.  He noted that the Veteran had made several visits to military treatment facilities over the next few years complaining of chest wall pain, but that the focus had been on whether there were any acute cardiopulmonary issues that may have had deleterious effects on his immediate health.  He explained that the root cause of his pain was not thoroughly worked up while on active duty and that this pain still plagues him to this day.  He stated that the blunt force trauma to the Veteran's chest resulted in several rib fractures and dislocations at his left sternocostal margins and that injuries at this location are notorious for lengthy healing time.  He said that the Veteran's pain was currently, and has consistently been, at this location with some radiation laterally and is aggravated sometimes by the simple act of deep respiration, as well as with physical exertion requiring use of his pectoralis, intercostal, and anterior serratus musculature.  He pointed out that recent imaging shows that this area anatomically has healed.  

In conclusion, the physician in March 2013 opined that in light of clear evidence of injury during the Veteran's active duty time and a pattern showing that he made good faith efforts to have his pain properly evaluated and treated while on active duty, his current chronic chest wall pain was directly attributable to the injury in service and is therefore service connected.

In a September 2016 VA opinion, the examiner opined that the veteran's chest wall pain consistent with musculoskeletal origin pain is less likely as not related to a condition identified while in service.  In this regard, the examiner pointed out that there is no documentation of a chest wall injury at the time that the Veteran was treated for the softball injury in April 1987.  He went on to note that there is only one inservice documented complaint of chest wall pain in 1993, and then not again until after service in 2006, nearly 8 years later.  With respect to this opinion, the Board notes that the examiner neither noted nor discussed the Veteran's competent and credible reports of chest pain symptoms since the softball injury in April 1987.  Layno, 6 Vet. App. at 469. 

In short, the Board finds that the evidence at the very least is in equipoise regarding the question of whether there is a causal relationship between the Veteran's chronic chest wall pain and service.  Accordingly, by resolving reasonable doubt in the Veteran's favor, a grant of service connection for residuals of chest trauma is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1  Vet. App. 49, 55 (1990).

High Blood Pressure

The Veteran testified that his highest blood pressure readings in service were in the 140s and that he was diagnosed as having hypertension in service.  His service treatment records include a July 1993 Stress/Delayed Myocardial Perfusion Study report from Arizona Heart Institute noting that the Veteran had a history of hypertension.  There is also an August 1993 service treatment record that reflects a diagnosis of mild hypertension with noted readings of "140s/30s".  These records further show that the Veteran was advised at a medical facility in August 1993 to return to the clinic for more blood pressure checks to see if medication was needed.  In addition, an August 1993 notation on a record from William Beaumont Army Medical Center indicates that a decision about hypertensives would be left to the Veteran's regular physician.  In this regard, the Veteran testified that he did not begin taking medication until after service and that his blood pressure was currently under control with medication.

Postservice evidence includes a December 1999 VA heart examination report that shows that the Veteran was having blood pressure checks every three months.  It also contains his report that he began having fluctuating blood pressure readings in service in 1993.  He was diagnosed as having history of labile blood pressure.

A private emergency room report in November 2006 shows that the Veteran had a history of borderline hypertension with no history of treatment.  Treatment records from Luke Air Force Based in 2010 and 2011 reflect diagnoses of essential hypertension.

Inasmuch as the Veteran was diagnosed as having mild hypertension, a chronic disability, during service and he continues to suffer from this disability as reflected in the postservice treatment records outlined above, the weight of evidence supports this claim.  Accordingly, the claim of entitlement to service connection for hypertension is granted.  38 C.F.R. § 3.303.


ORDER

Service connection for sleep apnea is granted.

Service connection for residuals of chest trauma is granted.

Service connection for hypertension is granted.

REMAND

The Veteran's claims for service connection for headaches, sore throats, stroke, and a respiratory disorder, claimed as shortness of breath, are based on his assertion that such disabilities are secondary to his sleep apnea.  That is, that these disabilities are proximately due to, the result of, or are aggravated by his sleep apnea.  38 C.F.R. § 3.310.  Accordingly, now that service connection for sleep apnea has been granted, further medical development by way of affording the Veteran VA examinations based on this theory of service connection is warranted.  38 U.S.C. § 5103A(d).  

Also, the Veteran should be given the opportunity to submit any additional, outstanding evidence pertinent to these claims.  38 U.S.C.A. §§ 5103A(b),(c).

In light of the foregoing, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional outstanding treatment records that he wishes VA to obtain regarding the claims on appeal.  After obtaining any necessary authorization forms, obtain any identified records and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

2.  Schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of the claimed disorders:  (1) headaches; (2) sore throats 
(3) stroke; (4) respiratory disability, claimed as shortness of breath.  The Veteran's electronic claims file must be made available to the examiners for review, and the examiners should indicate that the Veteran's claims file was reviewed in connection with the examinations.  All indicated studies and tests deemed necessary by the examiners should be accomplished, and the request of a history from the Veteran should be made. 

The VA examiners must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the claimed disorders are proximately due to or the result of the Veteran's service connected sleep apnea. 

If not, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed claimed disorders are aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected left ankle disability.

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i. the baseline manifestations of the Veteran's claimed disabilities found prior to aggravation; and

ii. the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected sleep apnea disability.

A full and complete rationale should be given for all findings and conclusions expressed.  If an opinion or the requested information cannot be provided without resorting to speculation, the examiner should state so and explain why it would be speculative to respond.

3.  After ensuring that the examination reports are in compliance with the remand directives, re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


